Motion granted to require respondent to receive the affidavits of the plaintiff and her attorney, both verified on November 11,1933, in reference to the $6,000 item; and motion granted to modify and resettle order dated November 3, 1933, so as to permit plaintiff to submit affidavits in respect to the receipts given to appellant by the Roosevelt Savings Bank for the money with which she claims to have paid for the bond and mortgage in question, and by Mr. Sacks for the $6,000 alleged to have been given to him by appellant. Present — Young, Hagarty, Tompkins and Davis, JJ.; Lazansky, P. J., not voting.